Citation Nr: 1241043	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which in pertinent part granted service connection for anxiety disorder NOS along with PTSD, with a 30 percent evaluation, effective August 20, 2007.
The Veteran reported in his June 2010 statement, submitted with his VA Form 9, that anti-depressants he takes for his psychiatric disability has caused him to become impotent.  The issue of entitlement to service connection for impotence, to include as secondary to medication taken for a service-connected psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The most recent VA examination in connection with the Veteran's service-connected anxiety disorder NOS with PTSD was conducted in June 2007, over five years ago.  The Board notes that the Veteran was scheduled for a VA examination in December 2009; but failed to report.  

The provisions of 38 C.F.R. § 3.655 indicate that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such VA examination, and it is a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  It is only when a claim is an original claim that the claim shall be based on the evidence of record if the Veteran fails to report.  Id.

The Veteran has reported that he did not appear for the examination because he did not receive notice.  The record reflects that the Veteran's address has changed during the pendency of the appeal.  The examination inquiry form lists the Veteran's current address, but there is no indication in the record that the Veteran actually received a letter notifying him of the examination date and time, and informing him of the provisions of 38 C.F.R. § 3.655.  Evidence of such notice is useful to the Board in producing a decision that can withstand judicial review.

The Board notes further that the record contains evidence that the Veteran's disability may have worsened since his last examination in June 2007.  In this regard, in an April 2008 letter, K.G., a licensed clinical psychologist who treated the Veteran from December 2007 to February 2008, stated that the Veteran presented with a sad and angry mood and symptoms of depression, hopelessness, helplessness, irritability, isolation, withdrawal, flashbacks, emotional numbing, anxiety, and an increased startle response.  In an April 2009 statement, private psychologist, J.M. stated that the Veteran suffered from anger issues, partly related to his PTSD.  In a statement submitted by the Veteran with his June 2010 VA Form 9, he specifically complained of depression, suicidal ideation, high anxiety, and intrusive thoughts, all due to his psychiatric disability.  He also claimed to have engaged in aggressive and anti-social behavior, and drug and alcohol abuse, and to be suffering from bipolar disorder, for which he was taking medication.  The Veteran also reported that he was unable to maintain gainful employment due to his mental disorder.  See June 2010 statement from the Veteran.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's PTSD.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).
The Board further notes that the claims file does not contain any VA treatment records dated after May 2010.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

The Board also notes that in his June 2010 statement, the Veteran reported that he was receiving 100 percent disability from the Social Security Administration (SSA) for his mental health problems.  The record contains an SSA notice letter, informing the Veteran that he was entitled to disability benefits, as well as an Explanation of Determination report, informing the Veteran that he was found to be disabled from March 16, 2008, due to his anxiety, PTSD, depression, and a back injury.  The report even listed the evidence, including medical records, that was used in evaluating the Veteran's claim.  However, the complete SSA records have not been submitted.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

The SSA records are relevant to the Veteran's claim because they may contain information related to nature and level of severity of the Veteran's psychiatric disability.  A remand is warranted so that VA may make reasonable efforts to obtain the SSA records.

The Board also notes that in his June 2010 statement, submitted with his VA Form 9, the Veteran reported that although the correspondence he had received indicated that he was not being represented in this appeal, he was under the impression that he was being represented by the Disabled American Veterans (DAV).  It is further noted that in June 2009, the DAV issued a statement indicating that they were the accredited representative for the Veteran in his claim for an increased evaluation for a back disorder.  There is no VA Form 21-22 currently associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran clarify whether he desires the Disabled American Veterans (DAV), or another representative to represent him before the Board, or whether he desires no representation at all.  If the Veteran selects the DAV or another representative, the RO should ensure that such representation is designated in accordance with the procedures and requirements set forth in 38 C.F.R. § 20.602 (with regard to representation by recognized organization) and 38 C.F.R. § 20.603 (with regard to representation by an attorney at law).

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

3.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected anxiety disorder with PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from May 2010 to the present.  


4.  Then, afford the Veteran a VA examination to determine the current severity of his anxiety disorder with PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  

6.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



